Citation Nr: 1508353	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder claimed as adjustment disorder with depressed mood.  

2.  Entitlement to an initial disability rating in excess of 10 percent for hypertensive heart disease prior to January 10, 2013 and in excess of 30 percent thereafter.

3.  Entitlement to an increased (compensable) rating for erectile dysfunction.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for kidney disability, claimed as secondary to service-connected hypertension.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Chisholm, Chisolm and Kilpatrick


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from March 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, January 2010 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2008, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  The Veteran presented testimony was presented with regard to the issue of entitlement to service connection for an acquired psychiatric disability.  

In an April 2013 decision, the Board denied entitlement to service connection for adjustment disorder with depression.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In April 2014, pursuant to a Joint Motion of the parties, the Court granted a Joint Motion for Partial Remand and remanded the issue of entitlement to service connection for a chronic acquired psychiatric disability, to include as adjustment disorder with depression, to the Board for action consistent with the terms of the Joint Motion.  

In June 2014, the Veteran submitted a substantive appeal in support of the claims for an increased rating for hypertensive heart disease, increased rating for erectile dysfunction, entitlement to service connection for a kidney disability and entitlement to a TDIU.  Subsequently, in correspondence received in June 2014, the Veteran's representative indicated that the Veteran did not want to have a hearing on those issues and requested that the hearing be canceled.   

In October 2014, the Veteran submitted additional correspondence in support of his claim.  The Veteran waived initial review of the evidence.  

The Board notes that service connection for renal disease was previously denied by the RO in a January 2003 rating decision.  The Veteran did not appeal the determination, and it became final.  In June 2009, the Veteran submitted a claim to reopen.  Although the RO reopened the claim of entitlement to service connection for a kidney condition in a January 2010 rating decision, the Board is required to consider whether new and material evidence had been presented, and then if so, the merits of the claim can be considered.  The Board must decide whether the Veteran has submitted new and material evidence to reopen the claims regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claim on appeal has been styled to reflect the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a kidney condition.

The issues of entitlement to service connection for an acquired psychiatric disorder claimed as adjustment disorder with depressed mood, entitlement to an increased rating for erectile dysfunction and entitlement to a TDIU are addressed in the addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the initial rating period prior to January 10, 2013, the Veteran's hypertensive heart disease was manifested by an estimated workload of 5 to 7 METs and without left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

2.  From January 10, 2013, the Veteran's hypertensive heart disease has been manifested by an estimated workload of 3 to 5 METs and without chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent.    


CONCLUSIONS OF LAW

1.  For the initial rating period prior to January 10, 2013, the criteria for a 30 percent rating for hypertensive heart disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2014).

2.  For the initial rating period from January 10, 2013, the criteria for a 60 percent rating for hypertensive heart disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104 , Diagnostic Code 7007 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a September 2009 letter advised the Veteran of the evidence required to substantiate a service connection claim.  The September 2009 letter informed the Veteran of what evidence was required to substantiate his claim for service connection for heart disease and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of how disability ratings and effective dates are determined. 

The Veteran's appeal for a higher initial rating hypertensive heart disease stems from his disagreement with the initial rating assigned in the January 2010 rating decision which granted service connection for hypertensive heart disease.  Because the appeal stems from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).




VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  The record includes service treatment records and post-service private and VA treatment records.  The Veteran has not identified any outstanding evidence that is pertinent to this claim. 

Moreover, the Veteran underwent adequate and probative VA medical examinations.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran had a VA examinations in October 2009 and January 2013.  The Board finds that the VA opinions and findings obtained in regard to his increased rating claim are adequate.  The examiners reviewed the Veteran's medical history and recorded pertinent examination findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Next, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in December 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the December 2008 hearing, the undersigned Acting Veterans Law Judge stated the issues on appeal.  The AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim being decided that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating for Hypertensive Heart Disease

A January 2010 rating decision granted service connection for hypertensive heart disease and assigned a 10 percent rating from June 2009.  A May 2014 rating decision increased the rating for hypertensive heart disease to 30 percent disabling, effective from January 10, 2013.  The Veteran has appealed the initial rating assigned.

The Veteran's hypertensive heart diseases is rated according to criteria set forth in 
Diagnostic Code 7007.  Under Diagnostic 7007, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.  A 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2014).

The Veteran had a VA examination in October 2009.  The examiner noted that the Veteran had a treadmill stress test in September 2009 after canceling a previous study.  The examiner noted that he walked seven minutes and did not have ischemic change.  The examiner indicated that the estimated METs would be between 6 and 8.  The Veteran reported that he thought he might have ischemic heart disease, not proven by exercise, because he had a racing heart at times, probably due to alpha blockers.  

The Veteran had a VA examination in January 2013.  The VA examiner indicated that the claims file was reviewed.  The VA examiner noted that an exercise stress test was completed in September 2009.  The examiner indicated that the Veteran performed at a level of 7.3 METs.  The examiner indicated that an interview-based METs test was completed in January 2013.  The examiner stated that, based on this test, the most recent METs level was 3 to 5 METs.  The VA examiner indicated that the interview-based METs test most accurately reflects the Veteran's current cardiac functional level.  The examiner stated that the METs level limitation is not due solely to the Veteran's heart condition.  The examiner opined that the limitation is due to multiple factors and that is was not possible to estimate this percentage.  
The examiner further noted that the Veteran has a severe low back condition, which limits his ability to exercise or perform duties around his house or in the yard.  The examiner indicated that objective METs testing could not be performed due to the Veteran's severe back condition.  The examiner stated that it would require resort to mere speculation to assign a percentage of the METs caused by his back or heart condition.  

The Court has held that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating, but no higher, is warranted for the initial rating period prior to January 2013, based upon the VA examination which estimated a workload of between 6 and 8 METs.  The estimated METs function noted on the examination places the Veteran' s METs function within the range of a workload greater than 5 METs but not greater than 7 METs.  As such, the Board finds that the criteria for a 30 percent rating have been approximated.  The Board notes that the record for the time period prior to January 10, 2013 does not contain findings that support the assignment of a 60 percent rating under Diagnostic Code 7007, such as more than one episode of congestive heart failure within a year or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.   

The Board further finds that the criteria for a 60 percent rating have been more nearly approximated from the date of the January 2013 VA examination.  This is  based upon the interview-based METs test which estimated the Veteran's METs level between 3 and 5.  As the examiner could not distinguish the percentage of METs due to the Veteran's nonservice-connected back disability from that due to his service-connected hypertensive heart disability, under Mittleider, the findings are attributed to his service-connected disability.  

The Board finds that the criteria for a 100 percent rating have not been met at any point during the initial rating period, as there are no findings of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, and angina.

For the reasons set forth above, the Board finds that a 30 percent rating is warranted for hypertensive heart disease for the initial rating period prior to January 10, 2013.  The Board finds that a 60 percent rating, but no higher, is warranted for hypertensive heart disease from January 10, 2013.   

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the schedular criteria contemplate the manifestations of the Veteran's hypertensive heart disease.  The criteria consider the workload that results in dyspnea, fatigue, angina or dizziness and whether hypertensive heart disease is manifested by congestive heart failure or left ventricular dysfunction. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

ORDER

Prior to January 10, 2013, a 30 percent rating is granted for hypertensive heart disease, subject to regulations governing the payment of monetary benefits.

From January 10, 2013, a 60 percent rating is granted for hypertensive heart disease, subject to regulations governing the payment of monetary benefits.  




REMAND

Claim to Reopen Service Connection for Kidney Condition

With regard to his claimed kidney condition,  as noted in the introduction a claim for service connection for renal disease was previously denied.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA was required to notify a claimant of the evidence and information that is necessary to reopen the claim and must provide notice that describes the evidence necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  However, in VAOPGCPREC 6-2014, VA's General Counsel concluded that VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but is required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The VCAA notice letter provided to the Veteran in September 2009 did not explain the meaning of new and material evidence with regard to the claim to reopen service connection for a kidney condition.  The Veteran should be provided with appropriate VCAA notice on remand.  

Increased Rating for Erectile Dysfunction

The Veteran's most recent VA examination for erectile dysfunction was completed in October 2009, more than five year ago.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board finds that another examination is necessary.




Service Connection for an Acquired Psychiatric Disorder

At the Board hearing, the Veteran testified that his depression started during service in 1991 when his father died.  

In the Joint Motion, the parties found that the 2007 VA examination which the Board relied on to deny the claim for service connection for an acquired psychiatric disorder was inadequate.  The Joint Motion noted that the 2007 VA examination report and addendum stated that the current depression is a separate condition than the depression that was diagnosed during service, presumably because they had different triggers.  The Joint Motion found that the examiner did not adequately explain why they were different conditions.  The Joint Motion also found that the examiner did not address the Veteran's allegations of depression or depressive symptoms since service.  The parties concluded that the 2007 VA examination and addendum are inadequate and must be returned for a new VA examination.  

In July 2014, the Veteran submitted a report of an evaluation by a private psychologist.  The psychologist opined that is it more likely that not that the Veteran's persistent depressive symptoms presented when he was first in the military and his father passed away.  The examiner stated that the Veteran sought care for depression at that time but that his symptoms intensified over the years. This evidence should be addressed by the VA examination.

The claim for service connection for an acquired psychiatric disorder is "inextricably intertwined" with the issue of a TDIU, and the disposition of the TDIU claim must therefore be deferred pending resolving these preliminary matter. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).

Following the adjudication of the claims for service connection for an acquired psychiatric disorder and an increased rating for erectile dysfunction, the Veteran should undergo VA general medical examination to ascertain his capacity for gainful employment in light of all service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter with respect to the claim to reopen service connection for a kidney condition.  The letter must inform the Veteran of the meaning of new and material evidence.  

2.  Schedule the Veteran for a VA examination for erectile dysfunction.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests must be conducted and the examiner(s) must review the results of any testing prior to completion of the report.  The examiner must indicate whether there is deformity of the penis with loss of erectile power.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of an acquired psychiatric disability.  The claims file should be made available to the examiner for review prior to the examination.  The VA examiner should diagnose any current acquired psychiatric disorder using the DSM-IV criteria.  The VA examiner should state an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder (50 percent or greater likelihood) had its onset in service or is otherwise related to a disease, injury or event in service.  The examiner should consider the Veteran's complaints of stress during service in 1991.  The examiner should also consider the Veteran's testimony of onset of depression in service and depressive symptoms since service.   

The examiner should consider and discuss the July 2014 opinion of Dr. W.L., a private psychologist.  

The VA examiner should provide a detailed rationale for any opinion offered.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.   

4.  Following a preliminary adjudicative determination on the claim for service connection for an acquired psychiatric disorder, the claim for an increased rating for erectile dysfunction and the claim to reopen service connection for a kidney disorder, schedule the Veteran for a VA general medical examination in regard to his TDIU claim.  The claims folder must be made available for the examiner to review.  The VA examiner should provide an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities.  The examiner should consider the Veteran's level of education, experience, and occupational background.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

The VA examiner should consider and discuss the July 2014 opinion of Dr. W.L., a private psychologist, which addressed the Veteran's occupational impairment.  

5.  After undertaking any additional development deemed necessary, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, claim to reopen service connection for a kidney disability, claim for an increased rating for erectile dysfunction and entitlement to a TDIU.  If the claims remain denied, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


